Citation Nr: 0214910	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-09 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured right wrist.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1945 to December 1946.  This matter 
came to the Board of Veterans' Appeals (Board) on appeal from 
an February 1998 rating decision, by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

FINDING OF FACT

Since service, the veteran's service-connected residuals of a 
fractured right wrist have primarily consisted of pain on 
radial deviation; complaints of stiffness; complaints of 
weakness; crepitus; fatigue on use; limitation of motion; and 
flare-ups during bad weather.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a fractured right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 
4.71, 4.71a, Diagnostic Codes (DC's) 5010, 5215 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

In this case, the RO has informed the veteran on several 
occasions of the information and evidence necessary to 
substantiate his claim of entitlement to a rating in excess 
of 10 percent for the residuals of a fractured right wrist.  
Such information was sent to the veteran in the Statement of 
the Case; the Supplemental Statement of the Case; and in an 
evidence request from the VA to the veteran in November 1998.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, including requests for 
VA outpatient treatment records in November 1998 (VA Form 10-
7131).  As noted above, such evidence includes the veteran's 
service medical records; the reports of VA orthopedic 
examinations, performed in January 1998 and January 1999; and 
a statement from the veteran's spouse, received in October 
1999, concerning the impairment caused by the veteran's right 
wrist disability.  The RO has also obtained VA outpatient 
records, reflecting treatment from January 1997 to October 
1998; a report reflecting VA hospitalization from April to 
June 1984; records from the Theda Care Clinic, reflecting 
outpatient treatment from March 1999 to March 2000; and a 
report from the Shawano Medical Center, reflecting 
hospitalization from May to June 1999; however, such records 
are applicable to other claims and do not in any way refer to 
the veteran's service-connected right wrist disability.  In 
this regard, it should be noted that the veteran has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support his claim 
for an increased rating for that disorder.  In fact, during 
his VA examination in January 1999, the veteran reported that 
since his discharge from service, he had received no formal 
medical care for his right wrist condition.  Finally, the 
Board notes that in October 1999, the veteran's spouse 
reported that the doctor that the veteran went to in Iowa was 
dead.  Thus, it appears that all evidence relevant to the 
veteran's appeal for an increased rating has been obtained 
and associated with the claims folder.  

In developing the veteran's claim, the RO has also informed 
the veteran of his right to have a hearing in association 
with his appeal (VA letter to the veteran, dated in September 
2001); however, to date, he has declined to exercise that 
right.  

In light of the foregoing, the Board concludes that through 
various means of notification, the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim; has provided the VA examinations 
necessary to evaluate the level of impairment caused by his 
right wrist disability; and has afforded him the opportunity 
to have a hearing.  Under these circumstances, there is no 
reasonable possibility that further development would aid 
insubstantiating the claim.  Accordingly, there is no need 
for further development of the evidence in order to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Facts

The service medical records show that in August 1946, the 
veteran fractured the navicular bone in his right wrist.  The 
alignment was reportedly excellent, and a splint was applied.  
He spent one night in the hospital and was then discharged.  

During his service separation examination in November 1946, 
it was noted that the veteran had no musculoskeletal defects.

In January 1998, the veteran underwent a VA orthopedic 
examination to determine the nature and extent of any right 
wrist disability found to be present.  There was no evidence 
that the claims folder was reviewed during the examination.  
The veteran's chief complaint was occasional pain in the 
wrist with associated changes in weather conditions.  It was 
noted that after service, the veteran became a farmer 
(primarily a dairy farmer) and that he had farmed for his 
entire adult life.  At the time of the examination, he was 
reportedly receiving Social Security retirement benefits and 
delivering newspapers to augment his income.  

On examination, the veteran's strength in his upper 
extremities was 5/5, including wrist flexion and extension.  
There was no atrophy of the intrinsic hand muscles.  He 
demonstrated no difficulty with the examination but stated 
that the right wrist was mildly weaker.  His upper extremity 
reflexes were 2/4.  The veteran did have residual deficit and 
full extension of the distal joint of the right thumb, and he 
admitted that that had been that way since the original 
incident in service.  Strength of extension in the right 
thumb was 4+/5, compared to 5/5 on the left.  The veteran 
also had approximately 5 degrees of deviation of the distal 
joint of the ring finger compared to the left.  He was unsure 
whether that had been that way since the original incident.  
The following range of wrist motion was reported:  extension 
to 62 degrees on the right and to 65 degrees on the left; 
pronation and supination to 80 degrees, bilaterally; radial 
deviation to 10 degrees on the right and to 20 degrees on the 
left; and ulnar deviation to 45 degrees, bilaterally, which 
was reportedly normal.  The examiner stated that the X-rays 
revealed minimal degenerative arthritis at the second 
carpometacarpal joint, which was reportedly unrelated to 
veteran's described area of injury at the right radial head.  
The examiner stated that there was no decrease in function of 
the right wrist.  Therefore, the examiner concluded that 
there was no diagnosis and no objective findings with respect 
to the right wrist.

During the January 1999 VA examination, the examiner noted 
that the claims folder was not present for review.  The 
veteran reported that following his discharge from the 
service in December 1946, he had not received any formal 
medical care for his right wrist.  Over the past 50-plus 
years, he had self-medicated the right wrist with analgesics 
and balms.  The veteran further reported that since his 
January 1998 VA examination, his right wrist was unchanged.  
He stated that he had problems with stiffness and weakness 
but which were not usually accompanied by pain.  He did state 
that his right wrist hurt with bad weather but was usually 
asymptomatic.  He was unable to give a frequency as to when 
his wrist hurt.  The examiner's interpretation of the 
veteran's history was that normally, the veteran had no pain 
in the wrist.  The veteran reportedly experienced flare-ups 
which would last from one to three days in bad weather.  Such 
flare-ups were accompanied by a dull, throbbing pain in the 
entire area of the carpals of the right wrist.  The veteran 
stated that the intensity of his pain was 3 to 5 out of 10, 
with 0 being no pain and 10 being acute, severe pain.  The 
examiner stated, specifically, that he had not witnessed a 
flare-up and that he could not state with any degree of 
medical certainty what functional limitations the veteran 
experienced during such flare-ups.  

The examiner noted that since the veteran had had no formal 
medical treatment for the right wrist, no functional 
limitations had been implied to the wrist.  The veteran noted 
that during periods of prolonged driving, he was unable to 
grip the steering wheel with his right hand due to stiffness 
and fatigability in his wrist.  He also noted that due to 
fatigue in his right wrist, he was unable to hold a cup of 
coffee in his right hand.  He listed no other problems with 
respect to the right wrist.

The examiner opined that he would place the following 
limitations on the veteran due to the right wrist disability:  
lifting limited to 30 pounds or less; pushing and pulling to 
less than 55 to 60 pounds; and minimal restriction for 
climbing, balancing, crawling, reaching, handling, and/or 
fingering.  The examiner also stated that he would minimally 
restrict the veteran from performing work which would involve 
the following:  outdoor work, extreme cold, extreme 
temperature changes, high places, moving objects, hazardous 
equipment, danger of burns, electrical hazards, and 
explosives.  

The veteran did not wear braces or other prosthetic or 
supportive appliances on the right wrist.  He did not 
complain or show evidence of recurrent dislocation or 
subluxation of the right wrist, nor did he show any 
constitutional symptoms of inflammatory changes or arthritic 
findings.  He had reportedly never had a recurrent injury to 
the right wrist or surgery on the right wrist.  

During the January 1999 VA examination, the veteran's wrists 
each measured 19 cm in circumference.  There was no deformity 
or effusion in either wrist.  The veteran was taken through a 
repetitive range of motion of the right wrist.  The initial 
range of motion showed the following:  dorsiflexion of 42 
degrees; palmar flexion of 44 degrees; radial deviation of 28 
degrees; and ulnar deviation of 36 degrees.  The following 
ranges of motion were noted during the fifth test:  
dorsiflexion of 42 degrees; palmar flexion of 40 degrees; 
radial deviation of 24 degrees; and ulnar deviation of 36 
degrees.  The examiner concluded that such testing 
demonstrated questionable fatigability.  The examiner stated 
that he was unable to quantify the fatigability or increased 
weakness but noted that the veteran reported increased 
fatigue and weakness after each test.  Mild crepitus was 
present on palmar flexion and dorsiflexion.  Snapping was 
also present in the region of the flexor tendons of the right 
wrist.  Pronation and supination of the forearm were normal.  
Findings were consistent with tendinitis of the right wrist.  
There was objective evidence of pain only with radial 
deviation.  The pain was localized to the second 
carpometacarpal, where X-rays reportedly showed old 
degenerative changes.  

On further examination, no neurologic deficits were present.  
The reflexes were normal, and no sensory loss was present.  
The veteran's grip strength was symmetric, and no ankylosis 
was present.  No physical examination findings consistent 
with inflammatory arthritis were present.  The right wrist 
was not warm to the touch, swollen, deformed, or discolored; 
and there was no evidence of malunion, loose union, or flail 
joint in the right wrist.  

Following the examination, the diagnosis was fracture of the 
right wrist with degenerative changes, by history only - not 
found on current X-ray.  The examiner noted that the clinical 
examination demonstrated findings consistent with mild 
arthritis of the right wrist (at least as likely as not 
related to the old right wrist fracture).  

In a statements, received in May and October 1999, the 
veteran's spouse stated that the veteran's right wrist had 
always been weak and that he could never do things with it 
that he could do with his left wrist.  She noted that he 
couldn't do the heavy chores or anything which put more 
pressure on his arms and wrists.  She also noted that she 
would often have to use balms and grease it up and that the 
veteran would have to wear a bandage on his right wrist for 
support.  


Analysis

The veteran seeks a rating in excess of 10 percent for his 
service-connected residuals of a fracture of the right wrist.  
Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

In a rating action, dated in May 1947, the RO in Des Moines, 
Iowa, denied the veteran's claim of entitlement to service 
connection for the residuals of a fractured right wrist on 
the basis that such a disorder had not been demonstrated in 
service.  The veteran was notified of that decision, as well 
as his appellate rights; however, a notice of disagreement 
was not received with which to initiate the appellate 
process.  Accordingly, that decision became final.  

In October 1997, the veteran requested that his claim of 
entitlement to service connection for the residuals of a 
fractured right wrist.  

In its rating action of February 1998, the RO granted the 
veteran's claim of entitlement to service connection for the 
residuals of a fractured right wrist.  The RO noted that 
service medical records received by the Des Moines RO in 
December 1950, had shown that the veteran had, in fact, 
fractured his right wrist in service.

In subsequent rating actions, the RO assigned a 10 percent 
rating for the veteran's residuals of a fractured right 
wrist.  That rating was retroactive to December 13, 1946, the 
day after the veteran's discharge from service.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. §§  3.156(c), 
3.400(b)(2), (q)(2) (2001).  

The RO's February 1998 decision on appeal, which granted 
entitlement to service connection for the residuals of a 
fractured right wrist (ultimately evaluated as 10 percent 
disabling), was an initial rating award.  As held in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found. Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's right wrist disability is rated in accordance 
with the provisions of 38 C.F.R. § 4.71a, DC 5010-5215.  
Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.  Degenerative arthritis, established by X-
ray findings, is rated on the basis of limitation of motion 
under the appropriate DC's for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003. 

Limitation of motion of the wrist is rated in accordance with 
38 C.F.R. § 4.71a, DC 5215.  A 10 percent rating is warranted 
for limitation of motion of the wrist, such that dorsiflexion 
is less than 15 degrees or palmar flexion is limited in line 
with the forearm.  

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

The evidence shows that the veteran's right wrist disability 
is manifested primarily by complaints of stiffness and 
weakness, pain on radial deviation, crepitus, fatigability 
with repetitive motion, and complaints of pain during flare-
ups which occur with weather changes.  Range of motion 
testing also showed some limitation in all areas, i.e. palmar 
flexion to between 40 and 44 degrees; dorsiflexion to between 
42 and 62 degrees; radial deviation to between 10 and 28 
degrees; and ulnar deviation to between 36 to 45 degrees.  
Such findings suggest some limitation of motion when compared 
with the following predicted range of motion:  dorsiflexion 
(extension) from 0 to 70 degrees; palmar flexion from 0 to 80 
degrees; ulnar deviation from 0 to 45 degrees; and radial 
deviation from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I.  
Despite such findings, there is no evidence of recurrent 
dislocation or subluxation deformity, swelling, 
discoloration, heat, lack of coordination, or neurologic 
deficits associated with the veteran's right wrist 
disability.  Although the veteran also reports weakness, 
there is no objective evidence to support such complaints.  
Indeed, his strength in the upper extremities is 5/5, and his 
grip strength is symmetrical.  Moreover, there is no evidence 
of muscle atrophy in the upper extremities.  

As noted above, the current 10 percent rating for the 
veteran's service-connected right wrist disability is the 
highest schedular evaluation available under 38 C.F.R. 
§ 4.71a, DC 5215.  The Board has considered the possibility 
of a higher schedular rating the veteran's right wrist 
disability under 38 C.F.R. § 4.71a, DC 5214, which is the 
only other DC pertaining specifically to the evaluation of 
musculoskeletal abnormalities of the wrist.  That DC, 
however, requires ankylosis of the wrist, a manifestation not 
present in this case. 

The Board has also considered the potential applicability of 
38 C.F.R. § 4.71a, DC 5213, which is used to rate impairment 
of supination and pronation of the forearm.  A 10 percent 
rating is warranted when supination in either the major 
(dominant) or minor extremity is limited to 30 degrees or 
less.  A 20 percent rating is warranted for either the major 
or minor extremity when pronation is lost beyond last quarter 
of arc, and the hand does not approach full pronation.  A 20 
percent rating is also warranted for the minor upper 
extremity when pronation is lost beyond middle of the arc.  A 
20 percent rating is warranted when the has been a loss of 
bone fusion, such that the major or minor hand is fixed near 
the middle of the arc or is in moderate pronation.  A 20 
percent rating is warranted when there has been a loss of 
bone fusion such that the minor hand is fixed in full 
pronation.  

In this case, the veteran's pronation of the right forearm is 
normal at 80 degrees.  Supination is also 80 degrees compared 
to an expected range of 85 degrees.  38 C.F.R. § 4.71a, Plate 
I.  Moreover, there is no evidence that the veteran's right 
wrist fracture in service resulted in a loss of bone fusion.  
Indeed, the X-rays in service showed that his right wrist 
fracture was in good alignment, and those taken more recently 
show no more than some degenerative changes in the area of 
the 2nd carpometacarpal.  Parenthetically, it should be noted 
that such area is away from the area of the break in service.  
Consequently, an increased schedular rating is not warranted 
under 38 C.F.R. § 4.71a, DC 5213.

Finally, the Board has considered the possibility of 
assigning a higher schedular rating under 38 C.F.R. § 4.71a, 
DC's 5210, 521, 5212.  Those DC's are applicable to rating 
impairment of the radius and ulna; however, for a higher 
rating they require nonunion of the bone or the presence of a 
false flail joint.  Again, such manifestations have not been 
demonstrated in this case.  

In evaluating the veteran's claim for a higher rating for his 
service-connected right wrist disability, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating, that is, one 
outside the regular schedular criteria.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the veteran states that the residuals of his right 
wrist fracture have caused him problems since service, such 
disability has required no formal medical care, much less 
frequent hospitalization.  Even if the veteran's right wrist 
disability impaired his ability to farm, the fact remains 
that he was able to pursue a physically active occupation for 
many years after his discharge from service.  In this regard, 
it must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  38 
C.F.R. § 4.1.  Absent competent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1) (2001). 

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of his 
service-connected right wrist disability have been generally 
consistent since the day after his discharge from service.  
Accordingly, there is no basis to invoke the principle of 
staged ratings. 

ORDER

Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a fractured right wrist is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

